Case 2:20-cv-03413-KSH-CLW Document 5 Filed 08/03/20 Page 1 of 1 PageID: 86



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY




         ARIELLE FLETCHER                            Civil No. 20-3413 (KSH)
          v.
                                                     NOTICE OF CALL FOR DISMISSAL
          GATEWAY GROUP ONE, et al                   PURSUANT TO F.R.Civ.P.4(m)




          PLEASE TAKE NOTICE, that the above captioned action will be dismissed on
       8/17/2020 for failure to effect service of the summons and complaint within 90 days of
the filing of the complaint unless you establish that service was effected within said 90 days, by
filing proof of service with the Clerk of the Court before the return date of this notice. If proof
of service is not filed before the return date, counsel is required to provide sufficient reason
through writing for good cause why this action should not be dismissed.



                                                         WILLIAM T. WALSH


                                                       by: Christine Melillo,
  Date: August 3, 2020                                   Courtroom Deputy
